Candler, J.
1. Section 765 of the Penal Code, providing that the writ of certiorari shall not be granted from the judgment of a county court in criminal cases, “unless the accused shall file his affidavit stating that he has not had a fair trial and has been wrongfully and illegally convicted,” has no application to a writ of certiorari sued out from the judgment of a municipal court.
2. Section 11 of the act approved December 21, 1898 (Acts 1898, p. 273), incorporating the town of Sylvester, empowers the mayor “ to see that the laws of said town, the ordinances, the by-laws, the rules and regulations, and orders of the council are duly executed,” and to “impose fines, not to exceed the sum of fifty dollars,” upon offenders, or sentence them to imprisonment or labor on the public works for a term not to exceed thirty days, “whenever they have violated any of the laws, by-laws, rules, or orders of the council, or the ordinances of said town ; ” but the act nowhere contemplates that he shall have power to impose punishment for a specific offense not made penal by the ordinances or other laws of the town.
3. - The allegations of the petition for certiorari were such as to require a consideration of the case on its merits, and the judgment of dismissal on the technical ground that the petition was insufficient in law was erroneous.

Judgment reversed.


All the Justices concur, except Simmons, G. J., absent. .